EXHIBIT 10.2 LICENSE AGREEMENT BETWEEN ERGONOMY, LLC. AND GREEN ENVIROTECH CORPORATION By this Agreement (the "Agreement'), made as of the 30th day of April, 2010 (the "Effective Date"), Ergonomy LLC, a limited liability company organized under the laws of the State of Wisconsin in the United States of America and having its principal office at 926 Watson Street, Ripon, WI 54971 United States of America (hereinafter referred to as "Ergonomy"), and Green EnviroTech Corp, a company incorporated in Delaware and having its principal office at 114 S. Main Street, Fond Du Lac, WI 54935 (hereinafter referred to as "Company"). WHEREAS, Ergonomy is the owner of certain intellectual property and know-how relating to technology that allows for methods and apparatuses of processing certain solid materials; and WHEREAS, Ergonomy and Company desire to enter into a definitive agreement pursuant to which Ergonomy would grant certain rights to Company on the terms and conditions set forth below; and WHEREAS, Company will be responsible for developing, marketing and selling any products in accordance with the grant of rights hereunder. NOW, THEREFORE, in consideration of the foregoing premises and the mutual promises and covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties, intending to be legally bound, do hereby agree as follows: ARTICLE1. DEFINITIONS Terms used in this Agreement with initial letters capitalized shall have the meanings set forth in this Article 1: "Affiliates" means, with respect to any Party, any company controlling, controlled by, or under the common control with such Party during the Term. "Field" means the field of processing plastic and rubber from shredder residue. "Improvements" means any inventions (including, without limitation, independently patentable inventions), discoveries and know-how related to enhancements, modifications, improvements, additions, refinement of or to and other derivative works to the Method or produced Using the Method that are developed or invented by either Party or its Affiliates or jointly by the Parties. 1 "License" means the right and license granted to Company in Paragraph 2.1. "License Termination" means the expiration or termination of the Agreement pursuant to Article 12. "License Year" means a twelve-month period beginning on the Effective Date or on an anniversary of the Effective Date, so long as there has been no License Termination. The last License Year will end on License Termination. "Location"means the United States of America and Canada. "Method" means the methods and apparatuses disclosed in the Patents and the know-how and trade secrets associated with the Patents and other know-how and trade secrets developed or invented by Ergonomy or its Affiliates (alone or with third parties) for processing solid materials and for methods to remove contaminants from hard surfaces and processing. "Party" shall mean Company or Ergonomy and "Parties" shall mean Company and Ergonomy. "Patents"means: the patents and patent applications listed in the Appendix A; the patents that issue from the applications listed in the Appendix A and from divisions and continuations of those applications; all continuations-in-part of any of the foregoing applications, and resulting patents, directed to the Technology; all other patent applications owned by Ergonomy or its Affiliates, and resulting patents, directed to any Method or Improvement; all and corresponding foreign counterparts; and 1.10.6. any reissues of any of the foregoing. any reissues of any of the foregoing. "Product" means any product or service that incorporates or Uses the Technology or that is produced, derived from or rendered Usingthe Technology. "Technology" means the Patents, Method, any Improvement developed or controlled by Ergonomy, and the know-bow of Ergonomy relating to the Use of the Method or any Improvement. "Company Improvement" means any Improvement developed by Company or its Affiliates. "Use" means any form of practice or utilization of the Technology or any portion thereof "Shredder Residue" means primarily automobilematerials generated by metal recyclers that is destined for the land fill or is mined from a metal recyclers mono fill. 2 ARTICLE 2. LICENSE 2. Ergonomy hereby grants to Company an exclusive royalty-bearing right and license (with the right to grant sublicenses as providedin Paragraph 2.6) to Use the Technology in the Field in the Location until License Termination for each of the following: (a) to develop, make, have made, use, lease, offer for sale, sell, have sold, import, export, and market Products, and (b) to develop Improvements. As between Ergonomy and Company, Company Improvements shall remain the property of Company; provided, however, that Company shall not practice any Company Improvement whose practice would infringe a Patent except pursuant to the license granted in Paragraph 2.1. Ergonomy retains the right to Use the Technology in any field that is not the Field and in any location that is not the Location and to develop Improvements. The Company shall have the right of first offer to license to Use the Technology in the Field in any geography that is not the Location. This Agreement shall not be construed to confer any right or license on Company, whetherby implication, estoppels, or otherwise, that is not expressly stated in this Agreement. The Company may grant one or more sublicenses of the License to Affiliates of the Company. ARTICLE 3. IMPROVEMENTS; INVENTIONS Company shall own and retain all right, title and interest in and to any and all Improvements made by Company, including but not limited to the right to file for intellectual property protection. Company hereby grants to Ergonomy a non-exclusive royalty-free right to use Company Improvements solely outside the Field. Until the License Termination, and always subject to the confidentiality provisions of this Agreement, Company shall notify Ergonomy within ninety (90) days of any Improvement developed by Company or its Affiliates, alone or jointly with others, and Ergonomy shall notify Company within ninety (90) days of any Improvement developed by Frgonomy or its Affiliates, alone or jointly with others 3 ARTICLE 4. DILIGENCE Until license Termination, Company shall make diligent, good faith efforts to bring Products to market. Company shall deliver to Ergonomy on or before May 26, 2010, a business plan describing Company's proposed Use of the Technology and proposed development and marketing of Products and shall provide similar reports to Ergonomy on or before December 31 of each year or corresponding with the start of Company's fiscal year until License Termination. Such business plansshall not create any obligation on the part of Company actually to accomplish any of the results or objectives specified in such plans. ; provided that Company makes a diligent, good faith effort to do so. ARTICLE 5. ROYALTIES For the License granted hereunder, commencing at the beginning of the third year of the Term, Company shall pay to Ergonomy running royalties in amount equal to $0.005 per pound of Shredder Residue produced using any Method for the License granted in this Agreement, except where that Method would infringe one or more issued third party Patents ("Royalty-Bearing Residue"). Royalty payments are payable by Company to Ergonomy within thirty (30) days of the end of each quarter. In each License Year, after the plant starts production, the Company shall pay to Ergonomy the greater of the sum of the royalty per pound of Royalty-Bearing Residue times the royalty rate set forth above or the minimum royalty set forth below: License Year
